Roberts, J.
The question in this case is, whether or not, the following verdict is sufficiently certain, to support a judgment rendered on it, it being found by the jury, in a suit upon *324a note, with a credit endorsed on it, and the payment of another amount being pleaded: “ We the jury find for the plaintiff, a “judgment for the amount due on said note, with legal interest, “less the sum of fifty-one dollars, and interest on the same, “from January, 1856.”
The day upon which the verdict was returned, being a matter of record, and legal interest having been defined by statute, and any uncertainty as to time, as “from January, 1856,” being by legal construction interpreted most strongly against the party claiming under the verdict, the ascertainment of the amount intended to be found by the jury, is a mere arithmetical calculation; and can thereby be rendered certain, if the words “the amount due on said note,” can be properly held to have reference to the note set out in the petition. The solution of this question involves a consideration of the nature and object of a verdict, and the rules of construction that are to be applied to it. .
The object of a verdict, is to announce to the court, the judgment of the jury, as to how far the facts, established by the evidence, conform to those which are alleged and put in issue in the pleadings. As the facts, thus declared, constitute the basis of a judgment, (which is but the legal consequence of the facts thus found,) it follows that the verdict must either affirm or negative such of the disputed facts as will, in connection with those admitted, if any, support a legal judgment. A special verdict, reiterates the facts alleged, of which the jury have had proof, in such manner as to indicate their judgment upon them. A general verdict, is defined to be, “a finding by “the jury, in the terms of the issue or issues submitted to them; “and it is wholly, or in part, for the plaintiff, or defendant.” (2 Tidd’s Pr. 869.) In its most general form, it is, “we the jury find for the plaintiff.” That is, they find the issue, the material facts in dispute as presented in the pleadings, in favor of the plaintiff. It is only by understanding this general expression, in connection with and as a response to the issue, as formed by the pleadings, that it can be held to amount to any *325declaration of facts. The jury, therefore, must be presumed to have expressed their finding with reference to the facts in the ■ pleadings, unless they also state something which shows that such was not their intention. As, for instance, where the jury found for the plaintiff, “the amount of the note adduced,” it was held, that the verdict was bad; because, by the word “adduced,” they plainly showed that they had reference, not to the facts alleged, but to the facts in evidence. (Smith v. Johnson, 8 Tex. Rep. 418.)
There is no such expression, in this case, to prevent the usual presumption from being indulged. This general verdict, “we the jury find for the plaintiff,” will often be sufficient. In such cases, its import would be, that all the material facts alleged by the plaintiff, that were put in issue, are established. It is difficult to see, on principle, why this general verdict would not be all that was necessary, in an action upon a note, where the general issue alone was pleaded, or where there were no payments, off-sets, or other facts established, changing the amount to be recovered, and making it different from that claimed in the petition. All the facts, as to the amount promised, time of payment, &c., must be specifically set forth, just as they are in the note; and interest, whether stipulated in the note or not, follows as a legal consequence. (Hart. Dig. Art. 1606-7-8.)
In the English courts, a different practice has prevailed, which renders it necessary for the jury to find interest; because they treated interest, not as a legal consequence, but as damages, to be allowed or not, according to the discretion of the jury. (2 Tidd’s Pr. 873.) In actions sounding in damages; and in actions where damages may be recovered incidentally; and in all actions, of whatever character, where dates, amounts, and the like, are not usually intended or understood to be stated accurately, and need not be proved as stated; there should not only be the general finding for the plaintiff, but also a special finding as to the amount. So, too, as in this case, where payments, off-sets, or other matter is pleaded and *326established, which reduces the amount of recovery below the amount claimed in the petition, the amount of the reduction should, in some way, be indicated by a special finding.
There is, then, in this verdict, a general finding: “we the jury find for the plaintiff.” This, if standing alone, would entitle the plaintiff to a recovery, according to the facts stated in the petition, for the amount of the note, with interest, after deducting the credit on the note. There is, however, in connection with it, a special finding, which limits and qualifies the general finding, and shows the amount of its reduction, by saying, “less the sum of fifty-one dollars, and interest on the same, from January, 1856.” The other portion of the special finding, to wit, (we the jury find for the plaintiff) “the amount due on said note, with legal interest,” does not qualify or contradict the general finding, when considered in reference to the facts of the petition; but is simply an amplification of what would have been more succinctly expressed, by a general finding for the plaintiff.
This case will hardly have to invoke in its aid the rule so universally applied, that “ the verdict of a jury should be construed libei'ally, not'technically, and so that it may rather stand than fall.” ' (Miller v. Shackleford, 4 Dana’s Rep. 271.) It will suffice to apply to it the very common one, that “that shall be regarded as certain, which can be rendered so.” It is the general practice, in our courts, for a verdict, even in suits on notes and other special contracts, to embrace a general finding, and an assessment of the exact amount, that may be due at the time of rendering the verdict. This is certainly the safest course, and ordinary prudence would dictate that it should be observed.
The verdict in this case, though not in the usual or most approved form, is sufficiently certain to sustain the judgment. Judgment affirmed.
Judgment affirmed.